Citation Nr: 0926939	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of the right eye as a result of medical treatment furnished 
at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his coronary artery bypass surgery, nor does 
the evidence show that any additional disability was an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for loss of the right eye at a VA Medical Center have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in February 2006.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because compensation under 38 U.S.C.A. § 1151 is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's VA treatment records from and 
private treatment records pertinent to the years after 
service.  

The Board notes that the Veteran's service treatment records 
are unavailable.  In this regard, a February 2006 statement 
from the National Personnel Records Center (NPRC) stated that 
the Veteran's service treatment records were destroyed by 
fire at the NPRC in 1973.  When a claimant's medical records 
are lost or destroyed, the VA has a "heightened" duty to 
assist in the development of the claims.  Washington v. 
Nicholson, 19 Vet. App. 362, 369- 70 (2005).  However, in 
this case, the issue on appeal involves treatment at a VAMC 
that took place many years after the Veteran's period of 
active service.  Therefore, the Board finds that the Veteran 
is not prejudiced by the unavailability of his service 
treatment records in deciding this claim.

Additionally, the Veteran was afforded a VA examination in 
April 2007.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
private and VA treatment records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
to include the Veteran's private physician's January 2007 
opinion letter, his January 2006 right eye enucleation 
records, and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Because the Veteran in this case filed his claim after that 
date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the Veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the Veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the Veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  In particular, in a December 2007 statement, 
the Veteran contended that delayed treatment at the VAMC 
caused his loss of the right eye.

VA treatment records dated in May 2005 show that the Veteran 
had cataract surgery on his right eye, with placement of an 
intraocular lens.  At a two week postoperative check in June 
2005, it was noted that the Veteran was "happy with vision, 
little fuzzy inner corner with a little blinking light."  
His right eye far vision was 20/20.  He was subsequently seen 
for another follow up later that same month, where his far 
visual acuity in the right eye was 20/25.  The treating 
physician noted that the lens was in good position and the 
eye was healed.  The assessment was "good result" and the 
plan was to provide the Veteran with new glasses and to 
return for follow up in nine months.

In September 2005, the Veteran was seen in ambulatory care 
with complaints of dizziness.  He was referred to the ENT 
clinic in October 2005.  The ENT physician determined that 
the Veteran's dizziness was lightheadedness, not vertigo, and 
recommended an evaluation by cardiology and/or the Veteran's 
primary care provider.  During a cardiology follow-up later 
that same month, the Veteran reported having problems with 
dizziness ever since his right eye surgery and that he 
planned to follow up with his eye doctor.  

Also in October 2005, the Veteran was seen in the VAMC eye 
clinic.  He reported having constant aching around the right 
eye since the surgery, and that he had fuzzy vision to the 
left.  The treating physician noted a retinal abnormality and 
had the Veteran seen by an optometrist and an ophthalmologist 
in November 2005.  The optometrist and the ophthalmologist 
felt that the Veteran had an ocular melanoma.  A November 
2005 VAMC treatment note indicates that a referral to the 
Iowa City VAMC was underway.  

The Veteran was seen in the Iowa City ophthalmology clinic in 
December 2005.  The Veteran reported that his vision had been 
no better since his cataract surgery and that he had a 
progressive decrease in visual acuity.  The diagnosis of 
choroidal melanoma was made.  Treatment options were 
discussed with the Veteran, to include radioactive plaque 
therapy or enucleation.  A December 2005 letter from the 
clinic to the Sioux Falls VA summarized this evaluation.  The 
letter indicated that there was a hemorrhage associated with 
the eye lesion, and that this could be seen even in patients 
who were not on Coumadin, as was the Veteran.  The treatment 
options were radiation via brachytherapy or enucleation; the 
Veteran stated that he was leaning toward brachytherapy.  The 
letter stated that this would be set up in January 2006 after 
a metastic workup.  

The Veteran returned to Iowa City in January 2006 and 
complained of considerably decreased vision over the past 
several weeks.  His visual acuity had decreased from 20/40 to 
count fingers at 4 feet.  The treating physician noted that 
the melanoma had increased in size and "appears to have bled 
making the entire complex a large lesion" such that 
brachytherapy was no longer recommended.  Therefore, later 
that same month, the Veteran had enucleation of the eye done 
with placement of an orbital implant.  

A private physician submitted a letter in January 2007 in 
which he indicated the Veteran had presented at the Sioux 
Falls VA Hospital eye department in October 2005 with the 
complaint of blurred vision.  A choroidal mass was noted on 
examination and the Veteran was referred to an 
ophthalmologist.  The ophthalmologist examined the Veteran 
and diagnosed a possible choroidal melanoma, and felt that 
the Veteran needed to see a retinal specialist.  One week 
later, the Veteran was seen by such a specialist.  The 
specialist agreed that the Veteran's symptomatology did 
represent a probable amelanotic melanoma and recommended an 
appointment at the ocular melanoma clinic at the Mayo Clinic.  
The Sioux Falls VA Hospital was contacted to make the 
appointment, however, it was decided to have the Veteran seen 
at the Iowa City VA Hospital instead, presumably to keep him 
within the system.  Apparently, there was some delay in 
getting the appointment, and thus, the Veteran was finally 
seen in December 2005 in Iowa City.  

At the initial evaluation in Iowa City, it was felt that the 
Veteran was a candidate for plaque treatment.  During workup 
for the surgery however, a liver cyst was found.  A 
subsequent CT scan was performed and the liver cyst was felt 
to be a pre-existing lesion.  It appeared that there were 
also some issues related to the Veteran's blood thinners and 
the need for manipulation of the blood thinners prior to 
surgery.  Before the plaque treatment could be performed, it 
appeared that he hemorrhaged around the suspected melanoma 
which may have been related to his blood thinners.  At that 
point, it was decided that enucleation was the procedure of 
choice and this was performed in January 2006.  The Veteran 
was last seen in the private physicians office in August 
2006, and appeared to be getting along quite well following a 
YAG laser posterior capsulotomy in the left eye with 
subsequent 20/25 +2 vision. 

The private physician stated that it appeared that the lesion 
in the right eye was evaluated in the proper fashion at the 
Sioux Falls VA Hospital and with subsequent visits to the 
optometrist and ophthalmologist.  There was some delay at the 
Sioux Falls VA Hospital getting his appointment in Iowa City, 
however, he did not feel this probably had any ultimate 
bearing on his eventual treatment.  The decision to proceed 
with plaque treatment or enucleation was a difficult one and 
was best done by a retinal specialist who deals with this 
fairly rare condition more frequently.  He continued that it 
did sound as if getting the surgery date scheduled was 
somewhat difficult due to other medical problems which did 
result in an ultimate change in the treatment.  The private 
physician stated that it was certainly unfortunate that the 
Veteran developed a serious problem, but it did appear that 
the treatment was performed appropriately in a timely 
fashion, although there was some delay from diagnosis to 
treatment.  

A VA medical opinion was also obtained in April 2007.  The 
examiner reviewed the Veteran's claims file and reported the 
Veteran's history of treatment for his right eye, as was 
outlined above.  On her review of the records, the examiner 
stated that she did not find a preoperative report describing 
an examination of the right eye.  Thus, it was not possible 
to determine if there were any findings to indicate that the 
melanoma was present at the time of the May 2005 cataract 
surgery.  However, she also noted that on the postoperative 
checks in June 2005, the Veteran had minimal complaints and 
the examination was negative.  In September, the Veteran 
complained of dizziness and was evaluated appropriately for 
this.  The medical records contained no mention of any eye 
complaints or symptoms until he was seen in the eye clinic in 
October 2005.  The records did not support the Veteran's 
later statements that he had eye problems since the cataract 
surgery, since no eye complaints were documented and since 
visual acuity postoperatively was good. 

When the Veteran was seen in the Sioux Falls VA eye clinic, 
he was promptly evaluated and referred for the melanoma.  The 
examiner noted that it was approximately five and a half 
weeks before he was seen in Iowa City, and then another five 
and a half weeks before the enucleation was done.  Therefore, 
eleven weeks passed before he had definitive treatment.  
However, it was clear that the staff knew what the diagnosis 
was and the records did not indicate that more urgent 
treatment was necessary.  

The examiner continued that the records showed multiple 
discussions of the Veteran's anticoagulation therapy and how 
that should be handled with the planned brachytherapy.  His 
care was coordinated appropriately by his primary care 
physician, the anticoagulation clinic staff, and the Iowa 
City ophthalmologist.  The records did not include a 
discussion as to whether the anticoagulation should be 
stopped completely vs. continuing it until the brachytherapy.  
The physicians involved were clearly aware of the Veteran's 
anticoagulation therapy, and thus it seems plausible that a 
risk/benefit assessment, considering continued 
anticoagulations and possible hemorrhage of the melanoma 
versus discontinuing anticoagulation and risking a stroke, 
was done.

Given the above considerations and review of the records, it 
was the examiner's medical opinion that the VA care provided 
to the Veteran was not negligent, inappropriate, or otherwise 
at fault.  The Veteran was referred in a timely fashion and 
treated appropriately.  The loss of the eye was a natural and 
foreseeable consequence of ocular melanoma, and was discussed 
as a treatment option when he was first treated at Iowa City. 

Although the Veteran may sincerely believe that the loss of 
his right eye was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, the Veteran, as a lay person, is not 
competent to testify as to matters of medical causation.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of [medical causation]).  
Therefore, the Veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a determination as to compensation pursuant to 
38 U.S.C.A. § 1151.

Simply put, there is no evidence that the Veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for pancreatic cancer or that was 
the result of an event not reasonably foreseeable.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.


ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VAMC for loss of the 
right eye is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


